ALLOWANCE
The following is an allowance in response to communication received 29 June 2022. Claims 14 – 34 now pending in this application and are allowed. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Statement of Reasons for Allowance
	 The claimed invention is directed personalizing an experience an experience of a visitor at a non-profit venue. A mapping and tracking system stores tracks and stores historical data of visitors at the non-profit venue. Said mapping and tracking system provides to visitors at the venue, a map of the venue corresponding to exhibits related to ongoing philanthropic campaign at which a set of visitors paused to at least a threshold time duration (see at least Fig. 11B). The heat map presented to the users are based on generic visitor profiles corresponding to selections or sequence of non-profit venue location recommendations which is generated based on personal interest data for the set of visitors. In addition, mapping and tracking system also provides route and directions (within the venue) for a visitor (of the set of visitors) to experience a non-profit venue which is selected at least in part on the areas of interest (e.g. philanthropic interest) of the visitor.

Prior art of record does not teach system provides to visitors at the venue, a map of the venue overlaid with a heat map corresponding to exhibits related to ongoing philanthropic campaign at which a set of visitors paused to at least a threshold time duration based on personal interest data (e.g. philanthropic interest) for the set of visitors, and provides a route and directions (within the venue) for a visitor (of the set of visitors) to experience a non-profit venue which is selected at least in part on the areas of interest of the visitor

Prior art Woodward et al. US Publication 2015/0310507 teaches system and method that causes a processor to gather data streams describing a fund raising activity of one or more participant. The data streams are analyzed with a rule set so as to generate a metric-based hierarchy of participants based on a composite of the participant's relative contributions to the aspects of the fund raising activity. The metric based hierarchy is stored, and data signals indicative of at least a portion of the metric-based hierarchy are transmitted to at least one computing device in a format configured to be rendered upon a display screen by the computing device using at least one predefined algorithm.
Prior art of record Woodward et al. does not teach system provides to visitors at the venue, a map of the venue overlaid with a heat map corresponding to exhibits related to ongoing philanthropic campaign at which a set of visitors paused to at least a threshold time duration based on personal interest data (e.g. philanthropic interest) for the set of visitors, and provides a route and directions (within the venue) for a visitor (of the set of visitors) to experience a non-profit venue which is selected at least in part on the areas of interest of the visitor.


Prior art Graff et al. US Publication 22013/0282421 teaches system and method that displays event activity maps on the screen of each event attendee's mobile device using dots, alternative graphical elements, including colors in event activity maps to indicate the level of activity and interest for different event activities. This provides a visual guide for the event attendee so that the most important event activities are highlighted for review.
Prior art of record Graff et al. does not teach system provides to visitors at the venue, a map of the venue overlaid with a heat map corresponding to exhibits related to ongoing philanthropic campaign at which a set of visitors paused to at least a threshold time duration based on personal interest data (e.g. philanthropic interest) for the set of visitors, and provides a route and directions (within the venue) for a visitor (of the set of visitors) to experience a non-profit venue which is selected at least in part on the areas of interest of the visitor.

Although additional art could be cited addressing at least some of the claimed limitations, examiner concludes that citing additional prior art would require improper hindsight. Accordingly, examiner concludes that the independent claims patentably distinguish the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Naresh Vig whose telephone number is (571)272-6810. The examiner can normally be reached Mon-Thu 05:30a - 03:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NARESH VIG/Primary Examiner, Art Unit 3622                                                                                                                                                                                                        


July 22, 2022